Citation Nr: 1020681	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for polycythemia vera.  

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
November 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  In July 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2008.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  On June 24, 2009, prior to the promulgation of a decision 
in the appeal in regard to entitlement to service connection 
for polycythemia vera, the Board received notification from 
the Veteran that a withdrawal of the appeal in regard to this 
issue is requested.

2.  From July 29, 2009, but no earlier, there is competent 
evidence tending to establish that the Veteran's PTSD is 
manifested by symptoms resulting in social and occupational 
impairment with deficiencies in most areas.  The competent 
evidence does not establish total occupational and social 
impairment due to PTSD.

3.  From July 29, 2009, but no earlier, there is competent 
evidence tending to establish that the Veteran's service-
connected PTSD, herein assigned a 70 percent evaluation, 
precludes him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in regard to 
entitlement to service connection for polycythemia vera have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2009).

2.  From July 29, 2009, but no earlier, the criteria for a 
rating of 70 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2009).

3.  From July 29, 2009, but no earlier, the criteria for a 
TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be 
made by the Veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2009).  In correspondence received in June 
2009, the Veteran withdrew the appeal in regard to 
entitlement to service connection for polycythemia vera, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration in regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal in regard to the issue of entitlement to service 
connection for polycythemia vera and it is dismissed.

II.  Evaluation

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b). The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. However, although this notice is no 
longer required, the Board notes that the Veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The May 2008 letter told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no objective evidence indicating that there 
has been a material change in the Veteran's PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The September 2008 VA examination report is thorough and 
supported by VA records.  The evidence is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2009).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2009).

Separate ratings at different times, based on facts found, 
will also be considered.  Hart v. Mansfield, 21 Vet App 505 
(2007).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the June 2008 remand and there is sufficient 
evidence for the Board to proceed to a decision on the 
merits.  The Veteran was afforded adequate VA examinations in 
March 2007 and September 2008.  

Having reviewed the record, the Board finds that there is a 
relative equipoise in the evidence.  Thus, a finding in favor 
of a 70 percent rating, but no higher, is supportable from 
July 29, 2009, but no earlier.  In addition, there is 
competent evidence tending to establish entitlement to a 
total disability rating based on individual unemployability 
(TDIU), from July 29, 2009, but no earlier.  

The Board notes that there is both positive and negative 
evidence.  When faced with conflicting medical 
opinions/findings, the Board must weigh the credibility and 
probative value of each, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board 
also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

Prior to July 29, 2009, a rating in excess of 50 percent is 
not warranted.  The Board notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), (citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, 
but is not determinative of the percentage disability rating 
to be assigned.  VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
In reaching a determination in this matter, the Board has 
considered the GAF scores assigned.  

The March 2007 VA examination report shows a GAF of 52 and 
the degree of impairment was noted to be considerable, not 
total.  In addition, while a June 2008 VA record notes 
increased depression and other symptoms, other possible risk 
factors were noted in relation to medical problems.  The 
September 2008 VA examination report reflects a GAF of 52 and 
considerable impairment was noted to be, at times, in the 
severe range.  The competent and probative evidence, however, 
does not establish occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
and/or inability to establish and maintain effective 
relationships.  The September 2008 VA examiner reported that 
the Veteran was alert, oriented and attentive.  In addition, 
while psychomotor agitation was noted, the Veteran's thought 
process was logical and coherent.  He denied a history of 
suicide attempt and his memory was noted to be only slight 
impairment for immediate information and fairly intact for 
recent and remote event.  He was able to interpret a proverb 
and able to concentrate well enough to spell a word.  Insight 
was noted to be fair.  In addition, VA records, dated in 
April 2009, reflect a GAF score of 55 and that he cared for 
his parents.  Thus, the competent and probative evidence does 
not establish that the degree of impairment due to PTSD meets 
the criteria for a higher rating, prior to July 29, 2009.  

Private and VA Records, dated in July 2009, note increasing 
depression with suicidal ideation, and that the Veteran 
lacked insight, and at times, did not attend to his hygiene 
for many days.  A July 29, 2009 private inpatient record 
notes PTSD and depression, and reflects that the Veteran met 
the criteria for admission, which were listed as: 

1.	Potential for harm to self;
2	In need of a controlled environment;
3.  Failure of outpatient treatment; 
4.  Failure and pending failure of social, 
familial, or 
        occupational functioning;

A GAF rating of 25 was assigned.  

In addition to the GAF rating of 25 assigned in July 2009, 
the records reflect symptoms to include limited insight and 
judgment, paranoia, sleep difficulty, and poor appetite.  The 
Board notes that while the records note a GAF rating of 60 in 
August 2009, the assessments were chronic, severe PTSD, 
stressors were noted to be of a moderate to severe degree, 
and therapy was recommended.  Problems with concentration, 
impulsivity, anxiety, and anger, as well as severe 
depression, were reported in August 2009 VA records, and 
while increased depression was noted in association with 
medical problems, the August 2009 inpatient records reflect a 
diagnosis of depressive disorder, not otherwise specified.  
In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that VA regulations require that, unless the symptoms 
and/or degree of impairment due to a Veteran's service-
connected psychiatric disability can be distinguished from 
any other diagnosed psychiatric disorders, VA must consider 
all psychiatric symptoms in the adjudication of the claim.  
While there is some doubt in this case, having resolved all 
doubt in the Veteran's favor, the Board finds that a 70 
percent rating, but no higher, is supportable from July 29, 
2009, but no earlier.

A rating excess of 70 percent is not warranted at any time 
during the relevant period.  The competent and probative 
evidence does not establish that the Veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent at any time during the relevant period.  He does not 
manifest or nearly manifest the behavioral elements of 100 
percent disability due to PTSD.

There is no documented instance of the Veteran being a danger 
to others, let alone persistence of such danger.  In 
addition, while the Veteran stated, in correspondence 
received in April 2009, that he was given a, "suicide card 
to keep in my wallet if I needed it," and a September 2009 
VA record notes that a suicide screen was positive, an April 
2009 VA record notes that both homicidal and suicidal 
ideation were absent.  

In regard to the July 2009 VA record reflecting complaints of 
depression with suicidal ideation, as well as the July 2009 
private inpatient records noting that there was a potential 
for harm to himself, the examiner stated in pertinent part, 
as follows:

He denied any active thoughts of harming 
himself right now but stated recently he 
had felt like he wouldn't care if he died 
or not.  He hasn't worried about cars or 
traffic but denied that he had been trying 
to walk out in front of cars.

The Board notes that the July 2009 VA records reflect that 
the Veteran had recently lost two uncles and a friend, and it 
was reported that he denied clear cut suicidal plans and 
denied being suicidal.  Regardless, the competent and 
probative evidence does not establish total occupational and 
social impairment due to PTSD.

There is no documented instance of grossly inappropriate 
behavior.  In April 2009, the Veteran was noted to be 
adequately groomed, spontaneous, and cooperative.  Impulse 
control, as well as insight and judgment, were all good and 
his ability for abstract thinking was intact.  The Board 
notes that while confusion over medications was noted in July 
2009, the April 2009 records reflects that he was oriented to 
person, place, time, and situation.  No hallucinations were 
noted in both an April 2009 VA treatment record, as well in 
the private inpatient records.  The competent and probative 
evidence does not establish grossly inappropriate behavior or 
total social and occupational impairment due to PTSD.  

In regard to the GAF rating of 25 assigned in the July 29, 
2009 private inpatient records, the Board notes that at the 
time of his discharge a week later, a GAF of 60 was assigned, 
and it was noted that he engaged with his peers, as well as 
in individual, group and milieu therapies.  In addition, 
while stressors were noted to be of a moderate to severe 
degree, no obsessive compulsive phenomena were noted.  An 
April 2009 VA record reflects that he stayed busy taking care 
of his parents.  The May 2009 VA examiner reported that the 
Veteran was alert and had a normal affect, and the private 
inpatient records note that his thought process was goal 
directed and thought content was appropriate and that he was 
oriented, calm and cooperative, and eye contact was noted to 
be good, speech was clear, and hygiene and grooming were 
good.  His attire was casual and appropriate, mood was 
'great,' and affect was of full range and congruent.  The 
records note that insight and judgment were fair to good, and 
that attention and concentration, abstraction and language 
were good.  The competent evidence does not establish that 
the degree of impairment due to PTSD results in total social 
and occupational impairment.  

As noted in correspondence received in April 2009, the 
Veteran has not worked since 1993.  The Board notes that the 
Veteran stated that he had retired and was not able to work 
due to polycythemia vera, not PTSD.  Regardless, the 70 
percent evaluation assigned contemplates the Veteran's 
symptoms resulting in occupational and social impairment with 
deficiencies in most areas, as well as any time lost from 
work.  

A determination as to degree of impairment requires competent 
evidence.  The Veteran is competent to report his symptoms.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court 
held that when entitlement to a total rating based on TDIU is 
raised during the adjudicatory process of an underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability.  Evidence has 
been associated with the claims file during the pendency of 
this appeal which pertains to the issue of entitlement to a 
TDIU.  As such, entitlement to a TDIU is to be considered 
part of the claim in this case.

In light of the grant herein of a TDIU, any deficiencies with 
regard to the Veterans Claims Assistance Act of 2000 (VCAA) 
are harmless and nonprejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the Veteran's PTSD has herein been assigned a 
70 percent rating, and thus, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) 
have been met.  Therefore, the determinative issue is whether 
the Veteran is shown to be unable to secure and follow a 
substantially gainful occupation because of his service-
connected disability.

Having reviewed the evidence, and while there is some doubt, 
the Board concludes that a finding in favor of entitlement to 
a TDIU, from July 29, 2009, but no earlier, is supportable.  
As reflected in correspondence received in April 2009, the 
Veteran has not worked since 1993, and while medical problems 
have an impact on his employability, there is competent 
evidence tending to establish that the degree of impairment 
due to severity of the Veteran's PTSD symptoms alone would 
prevent him from maintaining substantially gainful 
employment.  As noted, inpatient records, dated from July 
2009 to August 2009 reflect severe PTSD and a GAF of 25.  In 
a June 2009 statement, a friend and care giver to the Veteran 
stated that the Veteran had moved from the city to a more 
isolated area, is shut off emotionally from friends and 
family, and noted the following in association with a visit: 

[H]e was living like an hermit.  His hair 
was long, beard unshaven, and his personal 
hygiene was non existent.  He was washing 
clothes outside in a large trash can and 
dishes with just the water hose.

In addition, an August 2009 VA record notes difficulty with 
concentration, impulsivity, anxiety, anger and severe 
depression.  Having considered all of the relevant factors, 
the Board finds that the Veteran is not capable of performing 
the physical and mental acts required by employment.  

The Board notes that prior to July 29, 2009, the schedular 
criteria for a TDIU were not met.  38 C.F.R. § 4.16(a).  In 
addition, prior to July 29, 2009, the competent and probative 
evidence does not factually establish that the Veteran is 
unemployable due to service-connected disability.  The Board 
notes that where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background, including his employment and 
educational history.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  As 
noted, the Veteran reported that he is unable to work due to 
nonservice-connected polycythemia vera and the VA examination 
reports establish that the Veteran has been unable to work 
due to medical problems.  The March 2007 VA examiner reported 
considerable impairment in employability, not total.  

In this case, while there is some doubt, resolving all doubt 
in favor of the Veteran, the Board concludes that a finding 
in favor of a TDIU is supportable, from July 29, 2009, but no 
earlier.  The evidence, to include the VA examination 
reports, tends to establish that the Veteran is incapable of 
substantially gainful employment by reason of his service-
connected PTSD, from July 297, 2009, but no earlier.  

In this case, the Board has accorded probative to the VA and 
private findings and opinions.  The Board notes that the 
examiner's provided opinions based on objective findings and 
reliable principles and sound reasoning.  The private 
evidence is not inconsistent with the VA evidence.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of the 70 percent rating 
assigned herein, and/or a TDIU, prior to July 29, 2009.  

In sum, the preponderance of the evidence is against a rating 
in excess of 50 percent for PTSD and a TDIU, prior to July 
29, 2009 and there is no doubt to be resolved.  The evidence 
is in favor of a 70 percent rating for PTSD and a TDIU, from 
July 29, 2009.  Consequently, the benefits sought on appeal 
are granted, in part, and denied, in part.

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected PTSD produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  In addition, the 
competent evidence does not establish that the Veteran has 
experienced frequent periods of incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case.  The Board notes that while the Veteran 
was an inpatient in July 2009, at discharge, he was oriented, 
calm and cooperative, and eye contact was good.  In addition, 
his speech was clear, and hygiene and grooming were good.  
His attire was casual and appropriate, mood was 'great,' and 
affect was full range and congruent.  Attention and 
concentration, abstraction and language were noted to be 
good, and insight and judgment were fair to good.  As 
reflected herein, a TDIU has been assigned from July 29, 
2009.  Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.


ORDER

Entitlement to service connection for polycythemia vera is 
dismissed.

A 70 percent rating for PTSD is granted, from July 29, 2009, 
subject to the law and regulations governing the payment of 
monetary benefits.

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


